THEATTORNEYGENERAI.
                        OF TEXAS

  BVILL WILSON
A-rroRNEY GENERAL        January   3, 1961

      Honorable Charles L. Morris
      Executive Director
      Veterans Affairs Commission
      Austin, Texas
                                  Opinion No. WW-977
                                   Re:   Whether the University
                                         of Houston Is legally re-
                                         quired to grant to certain
                                         veterans the right of
                                         exemption from payment
                                         of tuition fees and
                                         charges in accordance with
                                         Article 2654b-1, Vernon's
      Dear Mr. Morris:                   Civil Statutes.
           We are In receipt of your letter In which you request
      an opinion of this office as to "whether the University of
      Houston is legally required to grant to certain veterans
      the right of exemption from payment of tuition fees and
      charges In accordance with Article 265&b-1 of Vernon's
      Annotated Civil Statutes (also known as the Hazelwood
      Act)."
           Article 2654b-1 reads in part as follows:
                   "Section 1. The governing boards of the
           several Institutions of collegiate rank, support-
           ed in whole or In part by public funds appropriated
           from the State Treasury, are hereby authorized and
           directed to except and exempt all citizens of Texas,
           who have resided in Texas for a period of not less
           than twelve (12) months prior to the date of regis-
           tration, and who served during the Spanish-American
           and/or during the World War as nurses or In the
           Armed Forces of the United States during the World
           War and who are honorably discharged therefrom, and
           who were bona fide legal residents of this State at
           the time of entering such service, from the payment
           of all dues, fees and charges whatsoever; . . ."
Honorable Charles L. Morris, Page 2 (WW-qi"?')


     Article 2654b-1 is In Title 49 of Vernon's Annotated
Civil Statutes entitled Education-Public. This title is
divided into 22 Chapters and the Article In question Is In
Chapter 9A entitled Tuition and Control of Funds of State
Institutions.
     The first article In Chapter 9A is Article 2654a which
reads in part as follows:
             "Section 1. No state educational ln-
     stitution shall collect from the student there-
     of any tuition, fee or charge of any kind what-
     ever except as permitted by law, and no student
     shall be refused admission to or discharged
     from any such institution for the non-payment of
     any tuition, fee or charge except as permitted
     by law.
             "Sec. 3. The words 'state educational
     Institutions' as used in this Act shall Include
     the following and any branch thereof: The
     University of Texas; the Agricultural and Mechan-
     ical College of Texas; Texas Western College;
     Tarleton State College; Arlington State College;
     Prairie View Agricultural and Mechanical College;
     Texas Technological College; Texas Southern
     University; Texas WomanB University; Texas
     College of Arts and Industries; Lamar State Col-
     lege of Technology; North Texas State College;
     Stephen F. Austin State College; Sul Ross State
     College; West Texas State College; East Texas
     State College; Sam Houston State Teachers College;
     Southwest Texas State College; Midwestern Univer-
     sity; and any other state educational Institutions
     either heretofore provided for or hereafter to be
     provided for under the Laws of this state."
     Article 2654b was first enacted by the Forty-Third
Legislature in House Bill No. 15 of the First Called
Session. The Caption of this Act reads in part as follows:
             "An Act authorizing and directing the
     governing boards of the several State support-
     ed institutions of collegiate rank to except
     and exempt . . ."
-   .   -,




             - Honorable Charles L. Morris, Page 3 (WW-977)


                   Article 2654b was amended along with Article 2654a
              at page 99 of the Acts of 1959, Fifty-Sixth Legislature,
              Second Called Session. The Caption of this Act reads in
              part as follows:
                           "An Act relating to tuition and fees
                   at state-supported institutions of higher
                   education . . ."
                   It Is our opinion In reading Chapter 9A as a whole,
              along with the Captions to the various Acts included In
              this Chapter, that the schools intended to be governed
              are the state schools, supported by funds appropriated
              from the State Treasury and other public funds, which are
              defined In Articles 2654a and 2654c, Vernon's Annotated
              Civil Statutes.
                   The University of Houston receives a junior college
              appropriation from the Legislature based upon the fresh-
              men and sophomore students. This aid Is used by the
              University of Houston to apply on and thereby reduce the
              tuition charged for freshmen and sophomore students. This
              enables the University of Houston to reduce the tuition in
              their junior college division by approximately $150.00 per
              academic year. The state funds are therefore used for the
              benefit of individual students rather than the University
              as a whole. The University of Houston receives no other
              public funds, and to this extent is unique since the other
              institutions receiving state funds are fully supported by
              such funds and other public funds.
                   In view of these facts and after studying Title 49 of
              Vernon's Civil Statutes, particularly Chapter $)A,it is our
              opinion that the Intent of the Hazelwood Act was to grant
              exemption of tuition to veterans attending state colleges
              and universities which are fully supported by State aid and
              other public funds.
                   We therefore answer your question in the negative.

                                    SUMMARY

                           The University of Houston is not
                           legally required to exempt the
                           payment of tuition fees by certain
                                                        ._

                                                             .
Honorable Charles L. Morris, Page 4 (WW-977)


             veterans in accordance with Article
             265&b-1, Vernon's Civil Statutes.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas



                               BY
                                    Robert A. Rowland
                                    Assistant


RAR:mm
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John L. E&es
Linward Shivers
B. H. Timmins, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore